Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 15, 2018

                                    No. 04-18-00396-CV

                          TEXAS ARMORING CORPORATION,
                                    Appellant

                                              v.

                                      Tinyan OKUNBO,
                                          Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18380
                        Honorable Michael E. Mery, Judge Presiding


                                       ORDER
        Amy Hinds’ Notification of Late Record is this date NOTED. Time is extended to November
4, 2018.


                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of October, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court